Title: From Thomas Jefferson to Charles Gottfried Paleske, 19 August 1792
From: Jefferson, Thomas
To: Paleske, Charles Gottfried



Sir
Monticello in Virginia. Aug. 19. 1792.

I have recieved at this place your favor of the 9th. inst. wherein you request that agreeable to the treaty of commerce between the U.S. and his Prussian majesty, his Consul general be acknoleged as belonging to a most favored nation: that the privileges and immunities due to a Consul-general of the most favored nation be granted to his Consul general, and that Commissioners be appointed to regulate by particular convention the functions of the Consuls and vice consuls of the respective nations.
Treaties of the U.S. duly made and ratified, as is that with his Prussian Majesty, constitute a part of the law of the land, and need only promulgation to oblige all persons to obey them, and to entitle all to those privileges which such treaties confer. That promulgation having taken place, no other act is necessary, or proper, on the part of our government, according to our rules of proceeding, to give effect to the treaty. This treaty however has not specified the privileges or functions of consuls; it has only provided that these ‘shall be regulated by particular agreement.’ To the proposition to proceed as speedily as possible to regulate these functions by a convention, my absence from the seat of government does not allow me to give a definitive answer. I know in general that it would be agreeable to our government, on account of the recent changes in it’s form, to suspend for a while the contracting specific engagements with foreign nations, until something more shall be seen of the direction it will take, and of it’s mode of operation, in order that our engagements may be so moulded to that as to ensure the exact performance of them which we are desirous  ever to observe. Should this be the sentiment of our government on the present occasion, the friendship of his Prussian majesty is a sufficient reliance to us for that delay which our affairs might require for the present: and the rather as his vessels are not yet in the habit of seeking our ports, and for the few cases which may occur for some time, our own laws, copied mostly in this respect from those of a very commercial nation, have made the most material of those provisions, which could be admitted into a special convention, for the protection of vessels, their crews, and cargoes coming hither. We shall on this however, and every other occasion, do every thing we can to manifest our friendship to his Prussian majesty, and our desire to promote commercial intercourse with his subjects, and of this we hope he will be fully assured. I have the honor to be with sentiments of perfect regard, Sir your most obedt. & most humble servt.

Th: Jefferson

